DETAILED ACTION
This action in response to application No. 16/531,692 originally filed 08/05/2019. The Request for Continued Examination and Amendment presented on 02/23/2021 which provides claims 1 and 8 are currently amended is hereby acknowledged. Claims 4 - 7, 10 - 15 and 17 - 21 are cancelled. Currently Claims 1 - 3, 8 - 9 and 16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
1.      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed February 23, 2021 has been entered.
Response to Amendments 
2.	This is in response to applicant’s communication filed on 23 February 2021, wherein: claims 1 - 3, 8 - 9 and 16 are currently pending. Claims 1 and 8 have been amended. Claims 4 - 7, 10 - 15 and 17 - 21 have been cancelled. 
Response to Arguments
3.	Applicant’s arguments filed on February 23, 2021 with respect to the rejections of claims 1 - 3, 8 - 9 and 16 have been fully considered but are moot in view of the new ground(s) of rejection.
Claim Objections
4.	Claim 1 recites the conjunction “if” when reciting steps in conjunction with a conditional step. In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional step is not achieved. Therefore, the above interpretation has been considered during the examination of the claims. If the Applicant wishes the limitations to be positively recited, the claims must be amended to either recite limitation in the case wherein the conditional step does not occur or remove such a case from consideration.  Note: Examiner suggests to change “if” to “when”. 
5.	Claim 1 are objected to because of the following informalities: 
Claim 1, line 6 at the end of limitation double comma “,,” delete “,”  
 
Claim Rejections - 35 USC § 103 
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Selim “US 2013/0021266” in view of Won et al. “US 2011/0065474” and further in view of Becze “US 2013/0076597”. 

Re-claim 1, Selim teaches an electronic device, (fig. 1B; 100) comprising:
a first body (fig. 1B; 120) comprising a first display, (fig. 1B; 125) a camera, (fig. 1B; 122) a speaker (fig. 1B; 121), a magnetic sensor, (par. [0042]; lines 20 - 28) and a processor; (par. [0015] control circuit comprises a processor and a memory)
a second body (fig. 1B; 110) comprising a second display; (fig. 1B; 115) and 
a connector (fig. 1B; a hinge 130) configured to connect the first body (fig. 1B; 120) and the second body (fig. 1B; 110), (par. [0043]; lines 12 - 13)

wherein the first display (fig. 1B; 125) and the second display (fig. 1B; 115) are viewable from a same direction in an unfolded state, (figs. 1B-1C, 2A-2E and 3A-3D)
wherein the processor (par. [0015] control circuit comprises a processor and a memory) is configured to:
Selim teaches wherein the second body (fig. 1B; 110) further includes 
Selim does not explicitly teach an opening corresponding to the speaker in the in-fold state, and
However, Won teaches an opening (fig. 3; sound hole 221) corresponding to the speaker (fig. 3; 211) in a folded state, (fig. 3 and par. [0102]) and
Note: Selim teaches the second body (fig. 1B; 110) with the second speaker (fig. IB; 111) therefore, the second speaker 111 to replace the sound hole 221 of Won in order to have the sound hole corresponding to the speaker.
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Selim with the teachings of Won so as to a user hear call conversation through the sound hole even in the closed state of the flip cover. (Won, par. [102])
Selim teaches a magnetic sensor, (par. [0042]; lines 20 - 28) 
a connector (fig. 1B; a hinge 130) configured to connect the first body (fig. 1B; 120) and the second body (fig. 1B; 110), (par. [0043]; lines 12 - 13)

Selim in view of Won does not explicitly teach a magnetic structure, 
a connector configured to connect the first body and the second body, using the magnetic structure,
sense a strength of a magnetic field using the magnetic sensor,
control the first display to output contents and graphical objects for the contents on the first display,
if the strength is greater than a reference value, control one display, gripped by a user, among the first display and the second display to output the contents and control other display among the first display and the second display to output the graphical objects,
wherein the contents include a chatting application and the graphical objects include an input interface, and
wherein the magnetic structure is disposed on one side of the first body.
However, Becze teaches a magnetic structure, (e.g. figs. 1A-1J, 3A and 6A-6J) a magnetic sensor (fig. 1C; 3000a-b and 3100a-b), (pars. [0014] – [0017] and Para 0280-0281) and
a connector (fig. 1C; a hinge 128) configured to connect the first body (fig. 1B; 104) and the second body (fig. 1B; 108), (pars. [0138] and [0167]) using the magnetic structure, (e.g. figs. 6A-6C) 
sense a strength of a magnetic field using the magnetic sensor, (pars. [0010] and  [0282] the first and second Hall-Effect sensors 3100a,b sense the strength of an applied magnetic field……the first and second Hall-Effect sensors 3100a,b against first and 
control the first display to output contents and graphical objects for the contents on the first display, (par. [0007])
if the strength is greater than a reference value, (pars. [0010] – [0013] and [0017]) control one display, (par. [0158]) gripped by a user, among the first display (fig. 6C; 110) and the second display (fig. 6C; 114) to output the contents and control other display among the first display and the second display to output the graphical objects, (figs. 1B and 6C and pars. [0016], [0030], [0197] and [0225]; 14 - 25)
wherein the contents include a chatting application (par. [0225] application window and par. [0197]) and the graphical objects (par. [0225] desktop and [0028] the term desktop A desktop is generally considered a "surface" that typically includes pictures, called icons, widgets, folders, etc.) include an input interface, (fig. 6C and par. [0225]; 14 - 25) and
wherein the magnetic structure  (e.g. figs. 6A-6C) is disposed on one side of the first body. (par. [0017])
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Selim and Won with the teachings of Becze to provide a Hall-Effect sensor operable and a processor is configured, based on the currently sensed at least one of variation in and strength of the electromagnetic field, to determine a relative position of the first and second screens. (Becze, par. [0010])

Re-claim 2, Selim teaches wherein the first body (fig. 1B; 120) further comprises a first display control module for the first display (fig. 1B; 125) and the second body (fig. 1B; 110) further comprises a second display control module for the second display, (fig. 1B; 115) and 
wherein the processor (par. [0015] control circuit comprises a processor and a memory) is further configured to control the first display (fig. 1B; 125) using the first display control module and control the second display (fig. 1B; 115) using the second display control module. (fig. 1B; 115 & 125 and par. [0015])

Re-claim 3, Selim teaches wherein the processor (par. [0015] control circuit comprises a processor and a memory) is further configured to select, among the first display (fig. 1B; 125) and the second display, (fig. 1B; 115) one display to output contents based on relative positions (par. [0024]) between the first display (fig. 1B; 125) and the second display (fig. 1B; 115). (par. [0048])

9.	Claims 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Selim, Won in view of Becze and further in view of Fuyuno et al. “US 2011/0096014”.
Re-claim 8, Selim, Won in view of Becze teaches all the limitations of claim 3 above but fail to teach wherein the processor is further configured to output additional information on a selected item of a plurality of items included in the contents on the other display.
However, Fuyuno teaches wherein the processor is further configured to output additional information (fig. 13; menu screen M4) on a selected item of a plurality of items included in the contents on the other display. (figs. 5, 8, 11 - 14 and pars. [0079], [0087] – [0088])
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Fuyuno so as to improve the operability of the display operation and visibility of the display data. (Fuyuno, par. [0014])
Re-claim 9, Selim, Won and Becze in view of Fuyuno teach all the limitations of claim 8 above, Fuyuno teaches wherein the processor is further configured to identify the selected item based on at least one of a touch input, a hovering input, focusing, auto recognition, or situation information. (par. [0068])
10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Selim and Won in view of Becze and further in view of Kummer et al. “US 2012/0280924”.
Re-claim 16, Selim and Won in view of Becze teaches all the limitations of claim 1, Selim teaches the second display (fig. 1B; 125) based on relative positions between the first display (fig. 1B; 115) and the second display (fig. 1B; 125). (par. [0024])
Selim, Won and Becze as a whole do not explicitly teach wherein a portion of a function of at least one of the first display or the second display is deactivated  
However, Kummer teaches wherein a portion of a function of at least one of the first display or the second display is deactivated (par. [0056]; lines 31 – 34)
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Kummer in order to make an improved use of screen space and dimensions. (Kummer, par. [0030]) 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to application’s disclosure. 
	Ligtenberg et al. (US 2007/0133156)  
	Lauder et al. (US 2012/0066873) 	
	Kim et al. (US 2011/0117971)
	Richardson et al. (US 2010/0162128)
Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        03/08/21B